                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 COGNIPOWER LLC,                              :
                                              :
                    Plaintiff,                :
                                              : Case No.: 19-cv-02293-CFC
          v.                                  :
                                              :
 FANTASIA TRADING LLC D/B/A
                                              :
 ANKERDIRECT and
                                              :
 ANKER INNOVATIONS LIMITED,                   :
                    Defendants.               :
                                              :

COGNIPOWER’S NOTICE OF WITHDRAWAL OF ITS OPPOSITION TO
 DEFENDANTS’ MOTION TO STAY, AND CONSENT TO THE SAME

         CogniPower submits this notice withdrawing its opposition to Defendants’

Motion to Stay. See Dkt. 77 (Defendants’ Motion); 78, 81, 83 (Parties’ briefing).

CogniPower consents to have the case stayed as requested by Defendants and asks

the Court to enter Defendants’ proposed order. Dkt. 77-1.




59788/0001-41099528v1
                        Respectfully Submitted,

                        /s/ Andrew L. Cole
                        Andrew L. Cole (No. 5712)
                        COLE SCHOTZ P.C.
                        500 Delaware Avenue, Suite 1410
                        Wilmington, DE 19801
                        (302) 652-3131 (Telephone)
                        (302) 652-3117 (Facsimile)
                        acole@coleschotz.com

                        Gary R. Sorden (admitted pro hac vice)
                        Niky Bagley (admitted pro hac vice)
                        Timothy J.H. Craddock (admitted pro hac vice)
                        James R. Perkins (admitted pro hac vice)
                        901 Main Street, Suite 4120
                        Dallas, Texas 75202
                        (469) 557-9390 (Telephone)
                        (469) 533-1587 (Facsimile)
                        gsorden@coleschotz.com
                        nbagley@coleschotz.com
                        tcraddock@coleschotz.com
                        jperkins@coleschotz.com

                        Attorneys for Plaintiff
                        CogniPower LLC
Dated: July 9, 2021




59788/0001-41099528v1
